Citation Nr: 1244344	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977 and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was previously remanded in December 2008 and March 2011.  

In June 2012, the Board furnished the Veteran with a letter informing him that two veterans' service organizations had been involved with the appeal, that only one organization (or attorney/agent) could represent him, that clarification was needed as to representation, and that without such clarification it would be assumed that he had chosen to represent himself.  The Veteran never responded to this letter, and the Board accordingly finds that he has chosen to represent himself on a pro se basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has several concerns with the claim for service connection for a psychiatric disorder, including PTSD.  Notably, a July 2012 VA Form 21-0820 (Report of General Information) indicates that he was participating in a PTSD patient treatment program at the Des Moines, Iowa VA Medical Center (VAMC).  Reports of such treatment were never obtained and are particularly relevant insofar as the May 2011 VA mental disorders examination report indicates that the criteria for a PTSD diagnosis had not been met.  

Should the VA treatment reports, if and when obtained, confirm a PTSD diagnosis, this diagnosis would be sufficient to warrant a new VA mental disorders examination to ascertain the etiology of the diagnosis.  The Board also notes that the claim more broadly includes psychiatric disorders other than PTSD, but the May 2011 examination report does not clarify whether the Veteran's mood disorder, found to be substance-induced, was otherwise etiologically related to service on any basis other than the abuse of alcohol.  All of these matters must be addressed in greater depth in the context of this new VA examination.  

The Board again notes that further development on the pending service connection claim will necessitate a deferral of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

While the Board regrets a further remand in this case, the noted shortcomings in evidentiary development are of substantial significance.  Accordingly, the case is REMANDED for the following action:

1.  The Des Moines VAMC must be contacted, and all available VA treatment records, to include mental health treatment records, must be requested.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records is unsuccessful, this fact must be documented in the claims file.

2.  The Veteran must next be afforded a VA mental disorders examination, with a psychiatrist or psychologist who has reviewed the entire claims file (including all relevant Virtual VA records).  This examiner is requested to provide information about subjective complaints and objective symptoms and to render a multi-axial diagnosis with a Global Assessment of Functioning score.  

As to PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (a fifty percent or greater probability) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is not shown upon examination, this determination must be explained in terms of the evidence of record, particularly if there are recent VA treatment records indicating PTSD.

Alternatively, if PTSD is not found on examination, the examiner must describe all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any such psychiatric diagnoses are at least as likely as not (a fifty percent or greater probability) etiologically related to service.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After ensuring that all requested development has been accomplished in full, the Veteran's claims must be readjudicated.  Any necessary development and action, including an assessment of whether forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for TDIU if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b) is warranted, must be accomplished.  If any benefit sought on appeal is not granted, the Veteran must be issued a Supplemental Statement of the Case, which must include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

